Citation Nr: 0012590	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to August 
1952

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO denied entitlement to service 
connection for PTSD and a hip disorder, and determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a pilonidal 
cyst.

In August 1997 the Board denied entitlement to service 
connection for a hip disorder, and remanded the claim of 
entitlement to service connection for PTSD for further 
development and adjudicative actions.

In January 2000 the RO continued the denial of entitlement to 
service connection for PTSD.

The case has been returned to the Board for further appellate 
review. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a pilonidal cyst is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The record shows that the veteran is a recipient of a 
Combat Infantryman Badge for service during the Korean 
Conflict.

2.  There is no competent medical evidence of noncombat 
stressor corroboration to support a diagnosis of PTSD 
resulting from military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1154(a), 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain no evidence or findings 
of any psychiatric abnormalities.

The appellant's record of service (DD-214) shows his 
decorations in a Combat Infantry Badge, and a Korean Service 
Medal with 4 Bronze Campaign Stars.  The veteran's military 
occupational specialty was Combat Construction Specialist.

The veteran was privately hospitalized for alcohol abuse 
during June and July, 1994.  There were no references to 
PTSD.

VA conducted a special psychiatric examination of the veteran 
in valuation in July 1994.  The examiner stated that he 
presented as dysphoric and tremulous, and noted that he was 
not a good historian.  He stated that he was finishing up a 
21-day treatment for alcohol abuse.  The appellant had 
undergone a social and industrial survey, which the VA 
examiner used in his evaluation of the appellant.

The appellant reported that he had seen all kinds of things 
while in Korea, but could not remember the specifics.  He 
stated that there was an episode at Heartbreak Ridge with 
dead bodies left everywhere.  The appellant stated that he 
was in five major battles and had battle scars as a result.  

He denied having undergone any mental health treatment.  He 
reported his sleep and appetite as "okay."  The appellant 
further reported having nightmares, but stated that they were 
minimal compared to the ones he had had soon after Korea.  He 
stated that he had occasional "bad thoughts" regarding the 
uncertainty of the future.  The appellant stated that he did 
not need psychiatric treatment for the residuals of his 
combat experiences.  

The examiner described the appellant's drinking problem as 
severe.  He stated that the appellant had few of the symptoms 
of PTSD.  He noted that the appellant had reported nightmares 
and intrusive recollections early on.  The appellant denied 
problems sleeping, having angry outbursts, or being 
hypervigilant.  He admitted to having difficulty 
concentrating at times and having some exaggerated startle 
response.

The examiner determined that the appellant may have had 
symptoms suggestive of PTSD in the period following the 
Korean Conflict, but that he had drifted into a pattern of 
alcoholism.  He stated that the appellant's attributing his 
alcoholism to military service was of questionable validity.  
The examiner stated that it was not possible to make a 
diagnosis of PTSD on the basis of the history elicited by the 
appellant and recommended that he be reexamined in six 
months.  The diagnosis was alcohol abuse and possible PTSD.

A private discharge summary report revealed that the 
appellant was treated for alcoholism from September 1994 to 
March 1995.  The diagnoses entered were alcohol dependence, 
PTSD, possible dysthymia, and persistent alcohol-inducted 
amnestic disorder.  The summary report does not address the 
basis for the diagnosis of PTSD.

VA conducted a special psychiatric examination of the veteran 
in December 1994.  The examiner noted that he had reviewed 
the claims file, which included the social and industrial 
survey and the July 1994 psychiatric evaluation.

The appellant reported that, for several years after the war, 
he had been bothered by nightmares about his combat 
experiences and that he was jumpy, but that such symptoms had 
gradually improved over the years.  He reported problems with 
depression since childhood.  The appellant denied watching 
any war movies or having any flashbacks.  He stated that he 
had some problems with anger, but that he kept it to himself.  
He stated that he lived a very isolated life and had no 
friends, which the VA examiner noted was the opposite of what 
he had reported during the social and industrial survey 
(which was that he had a lot of friends).  The appellant 
stated that his startle response was minimal, he had very 
mild hypervigilance, and he did not have any survivor guilt.

The VA examiner stated that the appellant did not appear to 
suffer from PTSD.  He noted that the appellant had been very 
vague as to his war experiences and that it sounded as though 
he had been bothered for several years after the war, but 
that such symptoms had diminished as time went on.  The 
diagnoses entered were alcohol dependence and dysthymia.

The presented oral testimony before a Hearing Officer at the 
RO in October 1995.  He testified that he was unable to watch 
a war movie and that he avoided socializing with other 
veterans because he did not want to be reminded of his war 
experiences.  The appellant stated that he avoided going to 
fourth of July fireworks because it would remind him of war.  
He stated that he was afraid to go to sleep and that it would 
take him an hour to get to sleep.

The appellant's representative noted that some of the 
appellant's answers at the hearing were different from the 
answers he had given on psychiatric evaluations.  He asked 
the appellant if the reason was that he did not want the VA 
examiner to know that he was having problems.  The appellant 
responded, "That might be."  He was asked that if he were 
given another examination, would he be more honest, and he 
responded, "I guess so."  The appellant testified that he 
had nightmares about Korea for about 10 years following the 
war.  

The appellant's representative noted that the private 
psychiatrist had entered a diagnosis of PTSD, and asked the 
appellant if he had reported his military history to the 
psychiatrist.  The appellant stated that he could not 
remember.

The record reflects that the Hearing Officer scheduled the 
appellant for a VA psychiatric evaluation following his 
hearing, for which the appellant failed to appear.

Additionally, in the August 1997 remand portion of the 
decision, the Board asked that the appellant be examined by 
two psychiatrists so that a diagnosis of PTSD could be ruled 
in or ruled out.  The record reflects that the appellant 
failed to appear to the first psychiatric evaluation 
scheduled, that he called and stated that he wanted to have 
the evaluation rescheduled, and that he failed to appear for 
the second evaluation scheduled.

In the January 2000 supplemental statement of the case, the 
RO denied service connection for PTSD based upon the 
appellant's failure to appear for the scheduled VA 
psychiatric evaluations.  See 38 C.F.R. § 3.655 (1999).

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999);  38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an inservice stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed inservice stressor.

The claims file contains a diagnosis of PTSD as evidenced by 
the private hospitalization summary report.  Additionally, 
the appellant has received the Combat Infantry Badge, which 
is indicative of having engaged in combat.  Thus, the Board 
finds the record establishes the first and second elements 
set out above.  38 C.F.R. § 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the appellant has PTSD based upon his combat 
experience in Korea.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.

The Court has held that, "[i]t is the duty of the [Board] as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In Cohen, 10 Vet. App. 128, the Court noted that VA had 
adopted a final rule in October 1996, effective November 7, 
1996, revising 38 C.F.R. §§ 4.125 and 4,126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153.)


In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
service connection.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The evidence, in brief, 
shows that the appellant has received the Combat Infantry 
Badge from his service during the Korean Conflict.  This 
decoration establishes that the appellant engaged in combat.  
Additionally, he has been diagnosed with PTSD by a private 
physician.

In view of these findings, the Board has concluded that the 
appellant's claim is not implausible; therefore, the Board 
must determine if VA has a further obligation to assist him, 
more than it already has, in the development of the claim.

The appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

After having carefully reviewed the evidence of record, the 
Board concludes the preponderance of the evidence is against 
the claim of service connection for PTSD.  The Board finds 
the greater weight of the evidence to be against a diagnosis 
of PTSD based upon an inservice stressor and that the greater 
weight of the evidence to be against a finding of a causal 
nexus between current symptomatology and any claimed 
inservice stressor.

The evidence in favor of a finding of PTSD is the appellant's 
receipt of the Combat Infantry Badge and the September 1994 
to March 1995 summary report, wherein a diagnosis of PTSD is 
shown.  As stated above, these two pieces of evidence 
establish a well-grounded claim of service connection for 
PTSD.

However, meeting the provisions of 38 C.F.R. § 3.304(f) does 
not require a grant of service connection; rather, 38 C.F.R. 
§ 3.304(f) provides the framework or minimal requirements for 
consideration of a grant of service connection for PTSD.  
Meeting the provisions of 38 C.F.R. § 3.304(f) establishes 
all the elements needed for a well-grounded claim.  However, 
once the elements are met, the Board must then review all the 
evidence and assess the weight and credibility.  The Court 
has never established that VA must accept any diagnosis when 
the validity of the diagnosis is in doubt.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The evidence against 
a finding of PTSD follows.



The appellant was examined in July 1994.  There, the VA 
examiner could not establish a definitive diagnosis of PTSD.  
He stated that the appellant had some symptoms suggestive of 
PTSD, but that a diagnosis could not be made based on the 
evidence that was before him and recommended that the 
appellant be reexamined at a later date.  Such evidence does 
not establish a diagnosis of PTSD, which is against the 
appellant's claim that he has PTSD based upon his service in 
Korea.

Additionally, the appellant underwent a VA psychiatric 
evaluation in December 1994.  There, the VA examiner stated 
that the appellant did not appear to suffer from PTSD.  This 
evaluation report, like the July 1994 report, is evidence 
that is against the appellant's claim.

In reviewing the evidence in favor of a finding of PTSD, the 
Board notes that the private physician did not report any 
specific stressors.  Additionally, at the October 1995 RO 
hearing, the appellant testified that the could not remember 
whether he had reported his stressors to the private 
physician.  Thus, the Board finds that the diagnosis of PTSD 
in the private summary report does not establish that the 
diagnosis of PTSD is related to inservice combat stressors.  
See 38 C.F.R. § 3.304(f).

Based on these reasons, the Board finds that the July 1994 
and December 1994 VA psychiatric evaluations, both of which 
refute a diagnosis of PTSD, outweigh the private summary 
report, which shows a conclusory diagnosis of PTSD.  The 
private physician did not substantiate the diagnosis of PTSD.  
The VA examiners, however, had an opportunity to review the 
claims file, which included a copy of the private summary 
report, and both determined that appellant's symptomatology 
was not reflective of PTSD.


Since the VA examiners had an opportunity to review the 
entire claims file, their opinions are accorded significant 
probative weight.  The Board finds the detailed findings made 
by the VA examiners, their review of the claims file, and 
their agreed finding that the appellant does not have PTSD 
are far more probative than the conclusory diagnosis of PTSD 
entered by the private physician.  

Additionally, the Board must note that it has found the 
appellant's testimony at the October 1995 to be not credible.  
In reviewing the evidence of record, the appellant's 
statements have been inconsistent.  At the times of the July 
1994 and December 1994 psychiatric evaluations, the appellant 
denied having flashbacks or having problems in general 
related to PTSD.  However, at the October 1995 RO hearing, he 
stated that he could not watch movies and visit with other 
veterans because he did not want to be reminded of his war 
experiences.  He testified that he had trouble sleeping.

Additionally, it must be noted that the appellant has failed 
to appear at three scheduled VA psychiatric evaluations.  The 
duty to assist the appellant is not a "one- way street."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Regardless of the appellant's failure to appear for 
examinations, the preponderance of the evidence is against 
the appellant's claim of service connection for PTSD.

As stated above, the Board has determined that the 
preponderance of the evidence is against the appellant's 
claim of service connection for PTSD.  The Board is aware 
that a private physician entered a diagnosis of PTSD; 
however, the Court has recognized that the Board is not 
compelled to accept medical opinions; rather, if the Board 
reaches a contrary conclusion, it must state its reasons and 
bases and be able to point to a medical opinion other than 
the Board's own, unsubstantiated opinion.  Colvin, 1 Vet. 
App. at 175.  The Board has based its determination on the 
July 1994 and December 1994 VA psychiatric evaluations, 
wherein the VA examiners made specific findings that a 
diagnosis of PTSD could not be entered.  

Although the appellant has alleged that he has PTSD related to 
his service in Korea, he is not competent to make a such a 
diagnosis, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Layno v. 
Brown, 6 Vet. App. 465 (1994).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim of 
service connection for PTSD, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the May 1995 rating decision on appeal, the RO determined 
that new and material evidence to reopen a claim of service 
connection for a pilonidal cyst had not been submitted.  The 
appellant testified as to this claim at his RO hearing in 
October 1995, which the Board has construed as a notice of 
disagreement.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court determined that in a case in which a claimant had 
expressed disagreement with an RO decision and the RO failed 
to issue a statement of case, that the Board should remand 
the issue to the RO for the issuance of a statement of the 
case.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the appellant a 
statement of the case as to the claim for 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for pilonidal cyst.  
The RO should advise the appellant of the 
need to timely file a substantive appeal 
if he desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

